DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 25, 2022 has been entered.
Claim Interpretation
Applicant references “the burners in the burner group” in claims 1, 4 and 6.  The Examiner interprets “the burners in the burner group” as referencing “a plurality of burners in a burner group” recited in line 4 of claim 1.  
Claim Rejections - 35 USC § 112
The amendment to the claims filed Oct. 25, 2022 is sufficient for the Examiner to withdraw the rejection of claims 1-8 over 35 U.S.C. 112(a) and 35 U.S.C. 112(b).
Response to Remarks
Applicant stated in the Remarks filed Oct. 25, 2022 the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections are moot due to the amendment.  As stated above, the Examiner has withdrawn the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections.
There were no prior art rejections in the final office action dated Jul. 26, 2022.  However, due to the amendment to claims filed Oct. 25, 2022, there are new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunome (US 2012/0321891) in view of Trommer et al. (US 2015/0143851 – hereinafter Trommer).
Regarding claim 1, Nunome (Figs. 2 and 3, [0053]-[0059]) discloses an outside vapor deposition device and method of manufacturing an optical fiber preform comprising a plurality of burners.  Nunome in Fig. 2 illustrates plurality of burners 8 that includes 2 burners in a burner group and (Fig. 3) a plurality of burners that includes burners labeled 10, 11, 12, and 13 in a burner group.  Nunome (Fig. 2 and [0013]) discloses rotating the optical fiber core rod using a plurality of burners.  Further, Nunome ([0059]) discloses burners (10, 11, 12, 13) traverse the longitudinal direction of the optical fiber core rod 6 (corresponding to a starting base material), source material fed to the burners along with oxygen and hydrogen, glass particles deposited by the burners (10, 11, 12, and 13), and a layer of glass particles of one layer (soot layer) deposited by each burner during one traverse.  The depositing of burner 10 (Fig. 3) by traverse provides for a first soot layer.  Further, Nunome ([0021]) discloses a single soot layer to be approximately 80 microns (0.08 mm) and discloses ([0026]-[0031]) depositing a plurality of soot layers on an outer peripheral surface by a plurality of burners to form a porous silica body.  Based on the disclosure by Nunome, it would be obvious to a person having ordinary skill in the art, a first soot layer having a thickness of 80 microns, which is within Applicant’s claimed range of no more than 1.0 mm.  Further, based on the disclosure of Nunome discussed above, it would be obvious to a person having ordinary skill in the art, continuously forming a first soot layer formed by one burner during a first traverse the first soot layer is formed on a surface of a rotating starting base material without a break in a longitudinal direction of the rotating starting base material (i.e. a first layer formation step).
Further, with the disclosures of Nunome above, it would be obvious with a layer of glass particles one layer deposited by each burner during traversing an outer layer formation step of forming outer soot layers on an outside of the first soot layer while supplying a raw material to each of the burners in the burner group and one of the outer soot layers is a second soot layer formed on the first soot layer by the burners in the burner and wherein the burner group and the rotating starting base material move relative to each other along the longitudinal direction.  
While Nunome discloses traversing each burner in the burner group and Nunome discloses outer soot layer formed on an outside an outside of the first layer and forming a porous silica soot body, Nunome fails to explicitly state moving the burner group in a reciprocating manner.  However, Trommer (Fig. 3 and [0053]-[0055]) discloses a method of producing a porous glass fine particle body comprising depositing silica particles by deposition burners on a starting base material (“carrier tube 1”) and discloses the deposition process includes reciprocating the burners with a translational speed along the evolving soot body to reach a soot body diameter.  Therefore, based on the additional teachings of Trommer, it would be obvious to a person having ordinary skill in the art, in the method of forming the porous optical fiber preform of Nunome, the deposition process includes moving the burners in the burner group in a reciprocating manner in the longitudinal direction relative to the rotating base material to form the porous optical fiber preform.
Regarding claim 2, in addition to the rejection of claim 1 above, Nunome ([0022]) further discloses if the thickness of one soot layer is too thin, the heat of the flame of the burner when providing a soot layer overlapping thereon, the inner layer will be easily vitrified.  Based on the additional teachings of Nunome and Fig. 3, which illustrates a flame of another burner in the burner group providing a soot layer overlapping the first soot layer, it would be obvious to a person having ordinary skill in the art, in the method of depositing an outer layer, such as a second layer discussed in the rejection of claim 1 above with the plurality of burners, disclosed by Nunome, heating the first soot layer with a flame of another burner (i.e. lagging burner) in the burner group that is different from the one burner (i.e. lead burner) in the burner group that formed the first soot layer.  
Regarding claim 5, in addition to the rejection of claim 1 above, Nunome ([0029]) further discloses dehydrating and sintering of the porous silica body preform (i.e. porous glass fine particle body).  While Nunome fails to explicitly state this is for removing water (i.e. hydroxyl groups), it would be obvious to a person having ordinary skill in the art, the dehydrating treatment of the porous silica body preform of Nunome in a fluorine-containing gas removes water (i.e. hydroxyl groups) contained in the porous glass fine particle body, as understood by a person having ordinary skill in the art.  
Claim(s) 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunome (US 2012/0321891) in view of Trommer et al. (US 2015/0143851 – hereinafter Trommer) as applied to claim 1 above, and further in view of Balakrishnan et al. (US 2005/0092030 – hereinafter Balakrishnan).
Regarding claim 3, as discussed in the rejection of claim 1 above, Nunome provides for a first layer formation step.  Nunome fails to disclose after the first layer formation step is completed, starting to supply the raw material gas to another burner in the burner group that is different from the one burner in the burner group that formed the first soot layer.  However, Balakrishnan (Figs. 1, 5, and 8 and [0049]) discloses depositing an insulating layer, similar to the first soot layer of Nunome.  Balakrishnan discloses in the case of depositing with multiple burners, there may be insufficient time between the traverse of the first burner (i.e. lead burner) past a point on the surface of the glass rod and traverse of the second burner (i.e. lagging burner) past the same point on the glass rod for the glass surface of the rod at that point to cool a sufficient amount to reduce the amount of water adsorbed into the glass (i.e. rewetting), and therefore, passage of the second burner drives the peak surface temperature higher.  Balakrishnan discloses a method that provides for additional time between the traverse of the first burner and a second burner.  Balakrishnan (Fig. 8 and [0055]) discloses an embodiment to provide for a reduction in rewetting of the core with a plurality of burners in a burner group by providing for additional time between the first burner and the second burner.  Balakrishnan discloses two soot producing burners and more than two burners may be used practicing the method.  Balakrishna ([0059]) further discloses an embodiment of the method includes having only burner 70 lighted during the deposition of a soot layer and once the soot layer is deposited burner 72 is lighted and an additional soot layer is deposited by both burners.  Based on the additional teachings by Balakrishna, it would be obvious to a person having ordinary skill in the art, the method of Nunome could be modified/improved to provide for a reduction in rewetting of the core cane by depositing a first layer with one burner ignited and after completion of depositing the first layer, depositing a second layer with both burners ignited to allow the surface of the glass rod to cool a sufficient amount prior to depositing a second layer (i.e. reduces rewetting).  This modification provides for after the first layer formation step is completed, starting to supply the raw material gas to another burner in the burner group that is different from the one burner in the burner group that formed the first layer, as claimed.
Regarding claim 8, the modification of the method of Nunome as discussed in the rejection of claim 3 above provides for wherein the first layer formation step comprises supplying the raw material gas to the one burner in the burner group.  Further, it would be obvious to a person having ordinary skill in the art in the modification of Nunome in claim 3 above, the traversing provides for the first layer is formed such that the one burner is moved from a first boundary position (one end) to a second boundary position (another end) along the longitudinal direction relative to the rotating starting base material.  
Regarding claim 4, as discussed in the rejection of claim 1 above, Nunome provides for a first layer formation step.  Nunome fails to disclose after the first layer formation step is completed, starting to supply the raw material gas to another burner in the burner group that is different from the one burner in the burner group that formed the first soot layer.  However, Balakrishnan (Figs. 1, 5, and 8 and [0049]) discloses depositing an insulating layer, similar to the first soot layer of Nunome.  Balakrishnan discloses in the case of depositing with multiple burners, there may be insufficient time between the traverse of the first burner (i.e. lead burner) past a point on the surface of the glass rod and traverse of the second burner (i.e. lagging burner) past the same point on the glass rod for the glass surface of the rod at that point to cool a sufficient amount to reduce the amount of water adsorbed into the glass (i.e. rewetting), and therefore, passage of the second burner drives the peak surface temperature higher.  Balakrishnan discloses a method that provides for additional time between the traverse of the first burner and a second burner.  Balakrishnan (Fig. 8 and [0055]) discloses an embodiment to provide for a reduction in rewetting of the core with a plurality of burners in a burner group by providing for additional time between the first burner and the second burner.  Balakrishnan discloses two soot producing burners and more than two burners may be used practicing the method.  Balakrishna ([0059]) further discloses an embodiment of the method includes forming a first soot layer by traversing multiple burners 70, 72 but burner 72 is directed away from the glass rod.  Based on the additional teachings by Balakrishna, it would be obvious to a person having ordinary skill in the art, the method of Nunome could be modified/improved to provide for a reduction in rewetting of the core cane by depositing a first layer with additional burners directed away from the glass rod, depositing a second layer with both burners to allow the surface of the glass rod to cool a sufficient amount prior to depositing a second layer (i.e. reduces rewetting).  This modification provides for while the first layer formation step is being performed, starting to supply the raw material gas to each of the burners of the burner group when each burner group has a predetermined boundary position in the longitudinal, such as a position of depositing of the first layer.  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunome (US 2012/0321891) in view of Trommer et al. (US 2015/0143851 – hereinafter Trommer) as applied to claim1 above, and further in view of Hayakawa et al. (US 2020/0262735 – hereinafter Hayakawa).
Regarding claim 6, Nunome fails to disclose the outer layer formation step comprising forming the soot layers in different regions of the rotating starting base material in the longitudinal direction using different ones of the burners in the burner group.  However, Hayakawa (Figures, abstract, [0044], [0054]-[0064]) discloses an OVD method with at least one burner, reciprocating the burner to a rod (i.e. starting material), and the band shape spiral pattern formed on the rod during deposition of a first layer and a second layer with a variation in the rotational speed and reciprocation of the burner.  In Figs. 5A, 5B, and 5C Hayakawa teaches different spiral patterns can be formed by the burner based on the width of the burner, the rotational speed of the burner, and/or reciprocation speed of the burner.  Hayakawa teaches the present disclosure can be applied to a multiple burner process and teaches various spiral deposition patterns including patterns with gaps in the spiral deposition pattern (Figs. 2 and 5A) along the longitudinal direction, no gaps (Fig. 5B) in the spiral deposition pattern along the longitudinal direction, and partial overlap of the spiral pattern in the spiral deposition pattern (Fig. 5C).  Hayakawa teaches for the no gap and partial overlap deposition embodiments provide for a preform which has a variation rate of an outer diameter of 5% or less in a longitudinal direction.  Additionally, Hayakawa ([0068]-[0069]) discloses variation of the outer diameter in the longitudinal direction affects the optical characteristics along the length of the preform.  Therefore, based on the additional teachings of Hayakawa, it would be obvious to a person having ordinary skill in the art, the spiral deposition patterns taught by Hayakawa can be applied to a multi burner deposition process, and it would be obvious to a person having ordinary skill in the art in the deposition process of Nunome in view Trommer to apply spiral deposition patterns with no gaps or partial overlap to form a preform which as a variation rate of an outer diameter of 5% or less in a longitudinal direction to prevent issues with optical characteristics along the length of the preform which has a variation rate of an outer diameter of 5% or less in a longitudinal direction to prevent issues with optical characteristics along the length of the preform.  Additionally, as a result of trying to form a spiral deposition pattern with partial overlap to provide for a variation of an outer diameter of 5% or less, as taught by Hayakawa above, with the group of deposition burners taught by Nunome, it would be obvious to a person having ordinary skill in the art, in a layer by layer depositing with partial overlap in a spiral deposition pattern during depositing there is a lead burner during translation of the burner across the rotating starting material and another burner or burners (i.e. lagging burners) following the lead burner.  Further, since the another burner (i.e. lagging burners) deposits on a first spiral soot layer formed by the lead burner to form partial overlap formed by the lead burner, this provides for a second layer formation step comprising forming the outer soot layers in different regions of the rotating starting material in the longitudinal direction using different ones of the burners (i.e. lagging burners) of the burner group.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunome (US 2012/0321891) in view of Trommer et al. (US 2015/0143851 – hereinafter Trommer) as applied to claim1 above, and further in view of Balakrishnan et al. (US 2005/0092030 – hereinafter Balakrishnan) and Yamada et al. (US 2013/0074552 – hereinafter Yamada).
Regarding claim 7, as discussed in the rejection of claim 1 above, Nunome provides for a first layer formation step.  Nunome fails to disclose the first layer formation step comprises constantly generating a pilot fire in another burner in the burner group that is different from the one burner in the burner group that formed the first soot layer, wherein in the first layer formation step, the raw material gas is not supplied to the another burner that generates the pilot fire.  However, Balakrishnan (Figs. 1, 5, and 8 and [0049]) discloses depositing an insulating layer, similar to the first soot layer of Nunome.  Balakrishnan discloses in the case of depositing with multiple burners, there may be insufficient time between the traverse of the first burner (i.e. lead burner) past a point on the surface of the glass rod and traverse of the second burner (i.e. lagging burner) past the same point on the glass rod for the glass surface of the rod at that point to cool a sufficient amount to reduce the amount of water adsorbed into the glass (i.e. rewetting), and therefore, passage of the second burner drives the peak surface temperature higher.  Balakrishnan discloses a method that provides for additional time between the traverse of the first burner and a second burner.  Balakrishnan (Fig. 8 and [0055]) discloses an embodiment to provide for a reduction in rewetting of the core with a plurality of burners in a burner group by providing for additional time between the first burner and the second burner.  Balakrishnan discloses two soot producing burners and more than two burners may be used practicing the method.  Balakrishna ([0059]) further discloses an embodiment of the method includes having only burner 70 lighted during the deposition of a soot layer and once the soot layer is deposited burner 72 is lighted and an alternate embodiment includes forming a first soot layer by traversing multiple burners 70, 72 but burner 72 is directed away from the glass rod.  Further, Yamada ([0032]) discloses a method where the pilot light of the combustion burner is maintained when the mode is changed from the non-deposition mode to the deposition mode so it is possible to reliable and rapidly preform ignition and it is possible to prevent a reduction in deposition efficiency.  Both Balakrishna and Yamada disclose methods of providing for burners to switch from a deposition mode to a non-deposition mode.  Therefore, based on the additional teachings by Balakrishna and Yamada, it would be obvious to a person having ordinary skill in the art, the method of Nunome could be modified to provide for a reduction in rewetting of the core cane by depositing a first layer with additional burners in a non-deposition mode including additional burners directed away from the glass rod with a pilot light to provide for the additional burners to be changed from a non-deposition mode and deposition mode while providing for a reduction in rewetting of the core cane followed by depositing a second layer with both burners to allow the surface of the glass rod to cool a sufficient amount prior to depositing a second layer (i.e. reduces rewetting).  This modification provides for wherein the first layer formation step comprises constantly generating a pilot fire in another burner (i.e. additional burners) in the burner group that is different from the one burner in the burner group that formed the first soot layer, wherein in the first layer formation step, the raw material gas is not supplied to the another burner that generates the pilot fire.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741